UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA METALLIC RESOURCES, INC. (Exact name of registrant as specified in Charter) DELAWARE 000-53416 75-3269182 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Room 405, 4/F., Wing Ming Industrial Centre 15 Cheung Yue Street, Cheung Sha Wan, Kowloon, Hong Kong (Address of Principal Executive Offices) (852) 61218865 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as ofMarch 11, 2010:100,000shares of Common Stock. 1 CHINA METALLIC RESOURCES, INC. FORM 10-Q April 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Control and Procedures 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 15 SIGNATURE 15 2 China Metallic Resources, Inc. PART I– FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended April 30, 2010 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10 filed with the Securities and Exchange Commission for the period ended April 30, 2010. 3 China Metallic Resources, Inc. (A Development Stage Company) Balance Sheets April 30, July31, (Unaudited) (Audited) Liabilities and Stockholder’s Equity (Deficit) Current Liabilities Accounts payable $ ) $ ) Loan payable – related party (4,055 ) (2,373 ) Stockholder’s Deficit: Preferred stock ( $0.00001 par value, 100,000,000 sharesauthorized, none issued and outstanding) Common stock ( $0.00001 par value, 500,000,000 shares authorized, 100,000 shares issued and outstanding) 1 1 Deficit accumulated during development stage (27,829 ) (23,907 ) Total Stockholder’s Deficit (27,828 ) (23,906 ) Total Liabilities and Stockholder’s Deficit $
